Citation Nr: 0816561	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  07-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a lung disability, to 
include emphysema and sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
RO that, in pertinent part denied service connection for 
emphysema, lung condition, and sarcoidosis due to exposure to 
lead paint and dust.  The veteran filed a timely appeal of 
this determination to the Board.  

In March 2008, the veteran, accompanied by his 
representative, testified at a videoconference hearing before 
the undersigned Acting Veteran's Law Judge.  At the hearing, 
the veteran submitted additional evidence accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in reviewing the veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

In this case, the Board notes that the veteran, in testimony 
before the Board, identified medical records relevant to the 
veteran's claim that have not been associated with the 
veteran's claims file.  These include medical and treatment 
records from Drs. Denker and Cyrus, dated since March 1998.  
The veteran also reported that his surgeon had indicated that 
his current lung condition was likely caused by exposure to 
chemicals, asbestos, and lead pain in the service.  On 
remand, the RO should attempt to obtain records from these 
providers, and should provide the veteran an opportunity to 
obtain a statement from his surgeon regarding any nexus 
between his current lung condition and his service. 

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify any VA and non-VA health care 
providers, other than those already 
associated with his claims file, that 
have treated him for his lungs since 
service.  This should include medical and 
treatment records from Drs. Denker and 
Cyrus, dated since March 1998.  The 
veteran should also be afforded an 
opportunity to obtain a statement from 
his surgeon regarding any nexus between 
his current lung condition and his 
service.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
informed so in writing.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



